DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “the piston part” in line 5 of the claim and “the piston parts” in line 7 of the claim.  It is not clear if the applicant is considering a single piston part or a plurality of piston parts.  Appropriate correction is required. 
Regarding claim 2, the claim recites “a body operation hole” in line 4 and 8 of the claim.  It is not clear if the applicant is referring to the same body operation hole or another hole. 
Claim 8 recites the limitation "the tops of the pair of operation pressurization parts" in line 1 of the claim.  There is insufficient antecedent basis for this limitation in the claim.  The examiner notes that claim 4 does not recites a pair of operation pressurization parts but claim 7 does so claim 8 may depend on claim 7 and not claim 4 as recited.  Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (DE 102006009088 A1).
Regarding claim 1, Peter discloses an electronic parking brake device (note fig. 2 and the abstract) comprising: 
a plate part having a brake shoe (3, 4 in fig. 1) rotatably mounted thereon; 
a housing part (5, 6) mounted on the plate part and configured to guide hydraulic pressure; 
a motor part (7, 9, 10) mounted on the housing part, and driven when power is applied thereto; 
a piston part (13, 14) mounted on the housing part, and configured to be moved by hydraulic pressure (note line 15 and pressure P in fig. 2) so as to operate the brake shoe; and 
an operation part (11, 20) embedded in the housing part, disposed between the piston parts, and driven by the motor part so as to push the piston parts.
Re-claim 2, Peter discloses the housing part (5, 6) comprises: 
a body (5a) having the motor part mounted therein; 
a body operation hole (note 12 in fig. 2) formed in the body, and forming a side-to-side moving space of the piston part; 
a body hydraulic hole (note where the hole where line 15 is inserted as shown in fig. 2) formed in the body and configured to guide hydraulic pressure and communicate with the body operation hole; and 
a body operation hole (note the hole of 5a where the motor part of 7 is inserted as shown in fig. 2) formed in the body, and forming an insertion space of the motor part.
Re-claim 3, Peter discloses the motor part (7, 9, 10) comprises: 
a motor case (7) mounted on the housing part; 
a motor driver embedded in the motor case, and driven when power is applied thereto; and 
a motor shaft (9) rotated by the motor driver, and configured to move the operating part.
Re-claim 4, Peter discloses the piston part (13, 14) comprises: 
a pair of piston rod parts (note the piston portions between the brake shoes 3 and 4 and 20 as shown in fig. 2) inserted into the housing part; 
a piston support part (note the parts where the brake shoes 3 and 4 are supported as shown in fig. 2) formed at one end of each of the piston rod parts, and supporting the brake shoe; and 
a piston transfer part formed at the other end of the piston rod part such that the operation part (11, 20) is inserted into the piston transfer part, and configured to transfer a rotational force of the operation part.
Re-claim 5, Peter discloses the piston transfer part comprises: 
a transfer seating surface (note the bottom surface portion of the piston where the operation part 20 is seated) having the operation part seated thereon; 
a transfer curved surface (note the mid curved surface portion of the piston where the operation part 20 is located) the having a curvature at an end of the transfer seating surface; and 
a transfer inclined surface (note the top surface portion of the piston where the operation part 20 is located) formed in an oblique direction from the transfer curved surface, and configured to restrict the operation part from rotating and separating.
Re-claim 6, Peter discloses the operation part (20) is brought into surface contact with the transfer curved surface, and rotated.

Allowable Subject Matter
Claims 7-10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657          

/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657